Citation Nr: 0730709	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-31 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a mouth injury, to include loss of bone, pain, 
numbness, and injury to the lower lip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

During his hearing, the veteran testified that he had 
numbness of the left side of the face, which he attributed to 
nerve damage due to the blow to the face and jaw.  The 
veteran has not previously made this allegation, and no 
examination to determine whether there is objective evidence 
of such numbness has been conducted.  This claim is REFERRED 
to the RO for any necessary action, including, but not 
limited to, affording the veteran an opportunity to submit 
the claim.

In July 2007, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).


FINDINGS OF FACT

1.  Most recently, by a June 2001 rating decision, service 
connection for fracture of the jaw was denied.

2.  The evidence received since the June 2001 rating decision 
which was not previously of record and which is not 
cumulative of other evidence of record does not raise a 
reasonable possibility of substantiating the claim for a 
fracture of the jaw.

3.  The veteran has not previously claimed service connection 
for the residuals of a "split lip."

4.  Resolving reasonable doubt in the veteran's favor, 
evidence of keloidal scar tissue on the lower lip, inner 
side, is related to the veteran's in-service injury.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
June 2001 rating decision which denied a claim of entitlement 
to service connection for fracture of the jaw and the claim 
for service connection for residuals of a fracture of the jaw 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran is entitled to service connection for a scar, inner 
side, lower lip.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
residuals of a mouth injury.  He contends that, since he is 
seeking service connection for a mouth injury, including 
injury to the dental arch and alleging numbness and pain of 
the tongue, lips, and gum, his claim is a new claim, not a 
request to reopen the claim for a fracture of the jaw, and 
that new and material evidence is now required.

However, the Board must first determine whether his has 
submitted a "new" claim and whether new and material 
evidence has been submitted to reopen his claim, if the claim 
is unchanged since an unappealed rating decision dated in 
June 2001.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The RO initially denied service connection for residuals of a 
head injury by an unappealed May 1997 rating decision.  The 
relevant evidence at the time included the veteran's service 
medical records and VA examination reports.  The RO explained 
that service connection for residuals of a head injury was 
denied since this condition neither occurred in nor was 
caused by service.  Service records reveal that, in 1978, the 
veteran tripped and fell, hitting his lower face on the 
ground.  X-ray of the mandible was negative for fracture.  In 
this regard, it is noted that service connection for 
treatment purposes only for lost teeth due to this fall was 
granted by an April 1992 rating decision.  However, the 
competent medical evidence of record, to include a VA medical 
opinion dated in March 1992 and a report of VA examination 
dated in January 1997, failed to demonstrate bone or joint 
disease of the jaw and there was no evidence of a fractured 
mandible.  

Based on the foregoing, the May 1997 rating decision denied 
service connection for residuals of head injury.  The veteran 
was notified of the May 1997 rating decision and of his 
appellate rights in a letter dated that same month; however, 
he did not seek appellate review within one year of 
notification.  Therefore, the May 1997 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

Similarly, by a June 2001 rating decision, the RO denied 
service connection for fracture of the jaw on the basis that 
there was no competent evidence of such a fracture.  The 
veteran was notified of this determination by letter dated in 
June 2001 and he did not appeal within the applicable time 
period.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In July 2004, the veteran attempted to reopen his claim for 
service connection for a mouth injury.  Under VA law and 
regulations, if new and material evidence is presented or 
secured, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When 
reopening an appellant's claim, the Board performs a two-step 
analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence cannot be cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
June 2001 rating decision.  In connection with his April 2001 
claim, the veteran stated that he had reconstructive surgery 
on his jaw and bottom front teeth after the injury in 
service.  However, review of the records failed to find any 
bone or joint disease of the jaw, although the veteran was 
granted service connection for the injured teeth for dental 
treatment purposes only.  

Since that decision, the veteran has provided hearing 
testimony and his VA outpatient treatment records as well as 
August 2006 report of VA examination has been obtained.  The 
hearing testimony reflects the veteran's continued complaints 
of residuals of mouth injury sustained when he fell in 
service.  In particular, the veteran testified that bone was 
taken out of his mouth, and that he had reconstructive 
surgery in service, in addition to wiring his teeth, leaving 
him with numbness and pain of his tongue, lips, gums as well 
as trouble chewing and speaking.  

However, the dental records, including radiologic 
examinations conducted at the time of the initial injury, are 
of record, and have been previously reviewed.  The fact that 
the veteran now testifies that he had reconstructive surgery 
in service is not new and material evidence to reopen the 
claim for service connection of a fracture of the jaw.  

Moreover, the examiner who conducted the August 2006 VA 
examination noted the veteran's complaints that his injury 
left him with numbness to his tongue, lips, chin, and gums.  
The examiner specifically described testing for such 
numbness, but the examiner obtained responses to objective 
testing that showed that the areas were not numb.  The 
examiner did note that the veteran had several areas of 
irritation due to his dentures, as well as mobility of 
remaining teeth, which could account for some of the symptoms 
he reported.  Therefore, this evidence, although "new," is 
unfavorable to the veteran's claim, and therefore is not 
"material" to reopen the claim, since it does not 
substantiate the veteran's contention that he has such 
residuals as a result of in-service injury.  

Similarly, the report of the August 2006 VA examination 
reflects that the examiner checked for functional 
limitations, even though the examiner reiterated that there 
was no indication of mandibular fracture.  The examiner could 
not detect any discernable speech problem or problems with 
jaw movement.  The examination report does not include 
objective evidence of an underlying disorder associated with 
the veteran's complaints.  The examiner noted no abnormality 
of the tongue.  The examiner noted that there was keloid 
(scar) tissue present on the inner part of the veteran's 
lower lip, apparently in the area of the original injury.

Similarly, VA outpatient treatment records reflect complaints 
of mouth pain; however, there is no evidence of any diagnosis 
with respect to the veteran's complaints.  The outpatient 
treatment notes reflect that the veteran had bacterial plaque 
and inability to wear a maxillary denture due to gag reflex, 
but are devoid of assignment of any diagnosis of bone or 
nerve injury due to trauma in service,  

Thus, the hearing testimony, VA examination report, and VA 
outpatient treatment records constitute evidence which is not 
material to the veteran's claim as they provide more evidence 
against his claim.

With respect to the veteran's own lay statements, consisting 
of his written communications and hearing testimony, the 
Board emphasizes that statements provided by the veteran are 
not material within the meaning of 38 C.F.R. § 3.156.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.

While the Board acknowledges that the veteran has complained 
of mouth pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has provided an opinion that the veteran's complaints of 
mouth pain may possible be due to irritation form his 
dentures, or other causes, but declined to attribute the 
veteran's mouth pain to the injury which occurred in service.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a jaw fracture or bone loss since the final 
June 2001 rating decision that denied service connection for 
a jaw injury.  Therefore, the June 2001 rating decision 
remains final and the appeal is denied.
The veteran's claim for residuals of a "split lip" is new, 
and, as the dental evidence establishes that a scar is 
present, that portion of the veteran's claim may be granted.  

Duties to Notify and Assist

The Board notes that VA has fully complied with the duty-to- 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, an August 2004 letter from the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the August 2004 letter complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court 
held that, in addition to notifying the veteran of evidence 
and information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service 
connection on the basis of new and material evidence.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board acknowledges the veteran's contention that he 
should be afforded another VA examination because the August 
2006 VA examination was cursory and, thus, inadequate.  
However, the examination report reflects that the VA examiner 
did review of veteran's claims file.  The examiner report 
reflects that the examiner performed objective examination 
with respect to each symptom described by the veteran.  

The veteran's testimony does not establish that the examiner 
failed to investigate any symptoms of which the veteran 
advised him.  To the extent that the veteran described 
residuals at his hearing before the Board that he had not 
discussed with the examiner, that is, a complaint of nerve 
injury and numbness to the left cheek, that testimony has 
been Referred to the RO.  

Moreover, the VA examination report is consistent with the 
evidence of record.  The Board finds that the opinion is 
adequate for rating purposes and a remand for further 
development is not warranted.  Simply stated, as all service 
and post-service medical records, including the VA medical 
opinion cited above, are found to provide evidence against 
this claim, the Board finds that a further medical opinion is 
not warranted based on this evidence.

In this regard, it is noted that the Veterans Claims 
Assistance Act of 2000 appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the 
absence of new and material evidence, VA is not required to 
provide assistance to a claimant in attempting to reopen a 
previously disallowed claim).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied any applicable duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As to the veteran's 
new claim, that he sustained an injury residual to a "split 
lip," that claim has been granted, and it would be adverse 
to the veteran's interest to Remand that claim for further 
development.  Accordingly, the appellant has not been 
prejudiced by the Board's adjudication of his claim.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of jaw injury, to include loss of bone, pain, and numbness, 
and the appeal to reopen that claim is denied.

Service connection for a scar, inner lower lip, is granted.



__________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


